DETAILED ACTION

This communication is in response to Application No. 17/066,003 filed on 10/8/2020. The amendment presented on 9/24/2024, which cancels claims 17-20, is hereby acknowledged. Claims 1-16 have been examined.

Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 9/24/2022 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/2022 and 8/24/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (hereinafter Gupta)(US 7,747,561) in view of Huang et al. (hereinafter Huang)(US 6,477,543).
Regarding claim 1, Gupta teaches as follows:
a method implemented in a local node (interpreted as computer system 120 in figure 2), the method comprising: 
receiving, at a receiver at the local node, a Hello message (sync manager 201 starts a sync session when it receives a start session request from another node (e.g., device 100), see, col. 6, lines 61-67) including an application identifier (AppId)(each message identifies which application to sync, see, col. 8, lines 1-6) and a target link (interpreted as a session) between a target port for a local node and target port for a neighbor node (a sync message 320 will contain some form of session information, see, col. 7, lines 62-67)(each message incorporates session information. The session information includes either a Session ID Element or a User Context element, or both. The session information is communicated in each message of the sync packet, see, col. 11, lines 12-17); 
determining, by a processor at the local node, the application for performing database synchronization (sync packet 310 may include two messages 320 (FIG. 3B), one message for synching an address book, and the other for synching the date book (calendar) for the same user, see, col. 8, lines 1-6); 
setting up a local database in memory at the local node as part of a database pair for use by the application, the database pair including a neighbor database at the neighbor node (sync message 320 will identify the database being synched between the computer system 120 and the device 100, see, col. 7, lines 62-67); 
associating, by the processor, the database pair with the target link (session information is communicated once along with an associated session ID that is then used in subsequent sync packets, see, col. 11, lines 4-10); and 
controlling synchronization of the local database with the neighbor database via the target link (sync manager 211 provides an API that allows any hand-held application to start a partial or full sync session with a specified target node, see, col. 7, lines 5-16).
Gupta teaches the sync message identifying an application to perform synchronization but does not explicitly teach the application ID.
Huang teaches as follows:
a handheld device issues a synchronization request (or sync request) to this proxy. A sync request may involve one or more applications to be synchronized. The handheld may provide a sync identifier which may include the name of the application to be synchronized, the ID of the replica host for this application, the ID of the program with application specific synchronization logic for this application, and the ID of the program with a device specific data transformation method for this handheld device (see, col. 4, lines 44-65 and figure 8).
Therefore, Huang teaches determining an application to be synchronized by the specified application name in the sync request message.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta with Huang to include the application name (ID) as taught by Huang in order to efficiently identify a specific application to be synchronized among multiple applications. 
Regarding claim 2, Gupta teaches as follows:
wherein controlling synchronization of the local database with the neighbor database includes transmitting, by a transmitter at the local node, record information (interpreted as data set being synched) to the neighbor database via the target link in Link-Local Registration Protocol Data Unit (LRPDU) messages (originating node 510 sends a Request Query message to responding node 520. This message identifies the data set being synched, see, col. 17, lines 19-24 and figure 5A).
Regarding claims 3 and 4, Gupta teaches as follows:
local databases for the originating node and the responding node are synchronized (see, col. 17, line 55 to col. 18, line 23 and figure 5B)(the Examiner interpreted the registrar database as the local database because the claims and specification do not describe a special definition or function for the registrar database).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (hereinafter Gupta)(US 7,747,561) in view of Huang et al. (hereinafter Huang)(US 6,477,543), and further in view of Williams et al. (hereinafter Williams)(US 2008/0304483).
Regarding claim 5, Gupta teaches the session information (including session ID) to identify a session between two nodes as presented above but does not teach the node ID and port ID.
Williams teaches as follows:
the information uniquely identifying the communication session can be, for example, the source IP address, the destination IP address (equivalent to applicant’s ID identifying the node), the protocol contained within the IP packet (e.g. UDP or TCP), and the source and destination ports (see, paragraph [0048]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta in view of Huang with Williams to include session information including IP addresses and ports as taught by Williams in order to efficiently establish a communication session.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (hereinafter Gupta)(US 7,747,561) in view of Huang et al. (hereinafter Huang)(US 6,477,543), and further in view of Lohiya et al. (hereinafter Lohiya)(US 10,594,604).
Regarding claim 6, Gupta in view of Huang does not teach the well-known Organizationally Unique Identifier (OUI).
Lohiya teaches as follows:
an application specific MAC address can be generated by encoding the application ID into the MAC address field of the Ethernet header. As shown in FIG. 2, SMAC header portion 240 can include an upper three byte portion 242 and a lower three byte portion 244. As shown in FIG. 2, upper three byte portion 242 can include an application organizationally unique identifier (OUI), and lower three byte portion 244 can include an application identifier (AppID)(see, col. 4, line 44 to col. 5, line 14 and figure 2); and
the nodes may need to know the AppIDs as well as the application Organizationally Unique Identifier (OUI) (upper 3 bytes of the MAC address) that can be used to carry the application ID (see, col. 7, lines 14-33).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta in view of Huang with Lohiya to include the well-known Organizationally Unique Identifier (OUI) as taught by Lohiya in order to efficiently identify the application ID.

Claims 7, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (hereinafter Gupta)(US 7,747,561).
Regarding claim 7, Gupta teaches as follows:
a method implemented in a local node, the method comprising: 
transmitting, by a transmitter at the local node (interpreted as originating node 510 in figure 4B), one or more Record Link-Local Registration Protocol Data Unit (LRPDU) messages toward a registrar database at a neighbor node, the Record LRPDU messages indicating updates to records stored in an applicant database at the local node (based on this, originating node 510 determines the changes in its local database that responding node 520 might not have seen. Originating node 510 packages these updates, the presumed query, and the coverage of the data set being synched in an Update Report message, see, col. 17, line 55 to col. 18, line 23 and figure 5B);
receiving, by a receiver at the local node, one or more LRPDU messages acknowledging the Record LRPDU messages (responding node 520 constructs an Update Acknowledge message to indicate that it has applied the modifications at its end, see, col. 17, line 55 to col. 18, line 23 and figure 5B); and
marking, in a memory at the local node, at least one updated record in the applicant database as acknowledged by the registrar database (originating node 510 applies the updates to its local database and also retains the coverage of responding node 520 for the data set being synched. Originating node 510 sends an Update Acknowledge message to responding node 520, see, col. 17, line 55 to col. 18, line 23 and figure 5B).
Gupta does not explicitly teach of notifying an application of synchronization between databases but teach as follows:
sync packet 310 (FIG. 3A) may include two messages 320 (FIG. 3B), one message for synching an address book (equivalent to applicant’s application), and the other for synching the date book (calendar)(equivalent to applicant’s application) for the same user (see, col. 8, lines 1-6).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta to include notifying the application utilizing the synchronized databases in order to immediately present synchronization complete message to the user.
Regarding claim 8, Gupta teaches as follows:
two update acknowledge messages are exchanged between the originating node and the responding node (see, col. 17, line 55 to col. 18, line 23 and figure 5B).
Therefore, it is obvious to notify the application after completed the synchronization between two nodes.
Regarding claim 16, Gupta teaches as follows:
transmitting, by the transmitter, a Request Complete List LRPDU message toward the registrar database (interpreted as “request update message” from the originating node to the responding node, see, col. 17, line 55 to col. 18, line 23 and figure 5B); and 
receiving, by the receiver, a Complete List LRPDU message from the registrar database in response to the Request Complete List LRPDU message (interpreted as “update response message” from the responding node to the originating node, see, col. 17, line 55 to col. 18, line 23 and figure 5B).

Claims 9, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (hereinafter Gupta)(US 7,747,561) in view of Cooper et al. (hereinafter Cooper)(US 2010/0174863).
Regarding claims 9 and 12, Gupta teaches similar limitations as presented above except for updating records.
Cooper teaches as follows:
the system 100 may partition data into one or more data containers referred to as tablets. A tablet may contain multiple records, such as thousands of records, or millions of records. Each record may be identified by a key (see, paragraph [0018]); and 
the system 100 may generate an acknowledgment indicating that the data update was committed to the distributed database. For example, the system 100 may increase the sequence number of the updated record and may include the increased sequence number in the acknowledgment (see, paragraph [0035] and figure 4).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta with Cooper to include updating data by records in order to reduce transmission and processing time by transmitting small amount of data (record) instead of a big chuck of data (all data).
Regarding claims 10, 13, and 14, Gupta teaches similar limitations as presented above except for the sequence number identifying an update.
Cooper teaches as follows:
the system 100 may generate an acknowledgment indicating that the data update was committed to the distributed database. For example, the system 100 may increase the sequence number of the updated record and may include the increased sequence number in the acknowledgment (see, paragraph [0035] and figure 4).
	Therefore, they are rejected for similar reason as presented above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (hereinafter Gupta)(US 7,747,561) in view of Bellagamba et al. (hereinafter Bellagamba)(US 2011/0286324).
Regarding claim 11, Gupta teaches all limitations as presented above except for the well-known failure notification based on timer expiration.
Bellagamba teaches as follows: 
the link failover unit 68, which is notified by the link failure detection unit 66 whenever a failure timer expire (see, paragraph [0079] and figure 5).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta with Bellagamba to include the link failure detection unit as taught by Bellagamba in order to efficiently detect failure based on timer expiration.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (hereinafter Gupta)(US 7,747,561) in view of Cooper et al. (hereinafter Cooper)(US 2010/0174863), and further in view of Muralimanhar et al. (hereinafter Muralimanhar)(US 2015/0095601).
Regarding claim 15, Gupta in view of Cooper teaches all limitations as presented above except for the well-known checksum field for error correction.
Muralimanhar teaches as follows:
the read/write bus packet 200 includes a header field 202, a destination select field 204, an operation code field 206, and an address field 208. The read/write bus packet 200 can also include a data field 210, a checksum field 212, a parity field 214, and an error correction code (ECC) field 216 (see, paragraph [0030] and figure 2).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta in view of Cooper with Muralimanhar to include the well-known checksum field as taught by Muralimanhar in order to efficiently determine the integrity of the data transmitted over a network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
November 3, 2022